Citation Nr: 0705908	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to September 
1962 and a period of active duty for training (ACDUTRA) in 
June 1977.  The veteran died in February 2004.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran died in February 2004.  The death certificate 
lists the cause of death as arteriosclerotic cardiovascular 
disease (ASCVD).  

2.  At the time of his death, the veteran had three service-
connected disabilities:  post-phlebotic syndrome in the right 
lower extremity, rated as 100 percent disabling; 
postoperative residuals of a medial meniscectomy, right knee, 
rated as 30 percent disabling; and degenerative arthritis of 
the right knee, rated as 10 percent disabling.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service or his service-
connected disabilities.  

4.  The veteran did not die of a service-connected disability 
or from permanent, total disability resulting from a service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006). 

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service-connected disabilities may be either 
the principal or contributory causes of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

The veteran had three service-connected disabilities:  post-
phlebotic syndrome of the right lower extremity, 
postoperative residuals of a medial meniscectomy of the right 
knee, and degenerative arthritis of the right knee.  The 
veteran's combined 100 percent disability evaluation was 
effective January 12, 1998.  

The veteran died in February 2004.  The death certificate 
lists the cause of death as ASCVD.  The appellant contends 
that the veteran's post-phlebotic syndrome contributed to his 
death because it prevented him from being mobile.  

The veteran's private physician, Dr. T. F., submitted a 
letter to VA in August 2004.  Dr. T. F. stated that the 
veteran had been under his care for many years and had many 
medical problems, including ASCVD, a stroke, peripheral 
vascular disease, and venous stasis disease of both lower 
extremities.  The veteran's lower extremity vascular disease 
caused frequent infections and constant pain in both legs.  
The doctor concluded that "[a]lthough it is not noted on his 
death certificate, it is almost certain in my opinion that 
[lower extremity vascular disease] contributed to his 
death."  

The Board finds that Dr. T. F.'s letter provides very limited 
evidence in favor of the appellant's claim, as discussed 
below.  

The RO submitted the veteran's claims folder to a VA doctor 
in July 2006.  The physician stated that the exact cause of 
the veteran's death could not be ascertained because no 
autopsy was performed.  The examiner found that no medical 
evidence of record linked the veteran's death to his post-
phlebotic syndrome.  The Board has confirmed this fact (based 
on a review of the post-service medical record) and finds 
that such a fact provides highly probative evidence against 
this claim.  

The VA doctor stated that Dr. T. F. was speculating that the 
veteran had ASCVD due to his peripheral vascular disease and 
a previous stroke.  She stated that no evidence of record 
supported Dr. T.F.'s opinion that the veteran's 
anticoagulation treatment and frequent infections were the 
causes of his death.  She concluded that "since we do not 
know the exact cause of his death without resorting to 
speculation, then to link his death to his service-connected 
conditions would be resorting to speculation."   

In January 2005, the RO submitted the veteran's claims folder 
to a VA physician for an opinion as to the etiology of the 
veteran's death.  The examiner stated that there is no 
medical evidence as to the exact cause of the veteran's death 
because no autopsy was conducted.  The examiner noted it was 
possible that the veteran could have had a respiratory death 
as a result of a pulmonary embolus.  He stated that an 
opinion could not be rendered "without speculation as to 
what would have been etiologically related to the veteran's 
ultimate death."  The doctor elaborated that if the veteran 
had died from a saddle pulmonary embolus, that the service 
connected post-phlebotic syndrome "more likely would have 
been etiologically an explanation for the source of the 
embolus."  However, if the veteran suffered a sudden cardiac 
arrest secondary to coronary artery disease , then "one 
would have to resort to speculation unfounded by clear 
medical evidence as to the relationship between the veteran's 
service-connected phlebotic syndrome and his eventual death 
from coronary artery disease."  

The doctor also noted that the veteran had a great deal of 
inactivity in his latter years secondary do the post-
phlebotic syndrome, which made it impossible for him to 
exercise.  Lack of exercise is known to contribute to the 
atherosclerotic process.  The examiner noted that there are 
other factors aside from lack of exercise that could have 
contributed to the atherosclerotic process, such as age, 
gender, the veteran's smoking history, and hyperlipidiemia.  
The examiner concluded that since there was no absolute 
diagnosis of the cause o death as established by autopsy, 
"one would be totally dependent on speculation as to what is 
etiologically the cause of the veteran's death."  

The Board finds that the two VA opinions are entitled to 
great probative weight, and that they provide very negative 
evidence against the appellant's claim.  Both VA opinions 
addressed the August 2004 letter from Dr. T. F. and note 
that, in the absence of an autopsy, the specific cause of the 
veteran's death could not be known.  The VA opinions 
considered Dr. T. F.'s opinion that the veteran's ASCVD was 
caused by his post-phlebotic syndrome.  The January 2005 
opinion noted that lack of exercise was only one of many 
factors that contribute to the progress of ASCVD.  The July 
2006 examiner stated that there was no evidence to show that 
anticoagulation treatments could have contributed to the 
veteran's death.  In conjunction with addressing Dr. T. F.'s 
opinion, the VA opinions emphasized how without an autopsy, 
linking the veteran's service-connected post-phlebotic 
syndrome to his death would mean resorting to speculation.  

Simply stated, the Board must find that the post-service 
medical record, overall, provides evidence against this 
claim, failing to indicate any substantive association 
between death and the service connected disorders.  There is 
no credible evidence in the record that the service connected 
disorders contributed substantially or materially to the 
cause of death, or combined to cause death, or aided or lent 
assistance to producing death and highly probative evidence 
against such findings. 

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection will be 
rebuttably presumed for certain chronic diseases (such as 
hypertension) that are manifest to a compensable degree 
within the year after active duty .  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
 
Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

The veteran never filed a claim for service connection for 
ASCVD.  The first records of ASCVD are seen in the veteran's 
medical records after he suffered a stroke in November 1998, 
over 20 years after leaving military service.  The Board must 
note the lapse of many years between the veteran's separation 
from service and the first treatment for the claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for ASCVD and his 
post-service medical records do not provide a link between 
his period of active service and ASCVD.  The Board finds that 
the post-service medical record, indicating no association 
between post-phlebotic syndrome and the disorder at issue, 
provides evidence against a finding that there is a 
connection between the two disorders. 

The Board finds that the preponderance of the evidence is 
against direct service connection for ASCVD.  38 U.S.C.A. 
§ 5107(b).   

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veterans' death, as there is no evidence to support direct 
service connection for ASCVD and the evidence against post-
phlebotic syndrome being a contributing factor to the 
veteran's ASCVD outweighs the evidence in favor of such a 
connection.  The appeal is denied.  

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2006).  If the veteran's 
death is not determined to be service connected, as is the 
case here, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a). 

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service. Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c) (emphasis added). 

The phrase "entitled to receive" means that at the time of 
death, the veteran had service-connected disabilities rated 
totally disabling by VA, but was not receiving compensation 
due to one of eight possible circumstances.  See 38 C.F.R. § 
3.22(b).  This does not apply to the veteran because he was 
receiving compensation at the time of his death.  In any 
event, none of the circumstances apply.

The veteran was awarded a 100 percent disability evaluation 
effective January 12, 1998.  He veteran did not have total 
disability for a period of ten or more years immediately 
preceding his death in February 2004.  It follows that he 
also did not have total disability for at least five years 
from the date of his separation from service in June 1977.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  

In addition, there has been no allegation or evidence of 
error in any prior final decision, nor has the appellant or 
her representative identified any other basis for granting 
this claim.  38 C.F.R. § 3.22(b)(1).

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2004, the RO advised the veteran of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The March 2004 VCAA 
letter does specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

Since the Board has concluded above that the preponderance of 
the evidence is against the appellant's claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


